Case: 09-40651     Document: 00511129264          Page: 1    Date Filed: 06/02/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 2, 2010
                                     No. 09-40651
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CARLOS ALBERTO CABRERA-RUIZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:09-CR-8-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Carlos Cabrera-Ruiz appeals the 108-month sentence imposed following
his plea of guilty to conspiracy to transport aliens, resulting in two deaths. The
district court deviated upward from the guidelines range of 78 to 97 months after
concluding that the range did not adequately account for repeated instances of
reckless endangerment, the number of deaths, and the injuries to several aliens.
The court also concluded that the range was insufficient to satisfy the goals of
adequate punishment, deterrence, and protection of the public.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40651    Document: 00511129264 Page: 2         Date Filed: 06/02/2010
                                 No. 09-40651

      We review the sentence for reasonableness in light of the factors set out
in 18 U.S.C. § 3553(a), utilizing an abuse of discretion standard that affords
deference to the district court’s superior position to make sentencing
determinations. Gall v. United States, 552 U.S. 38, 50)51 (2007). Under that
standard, we cannot say that the sentence imposed was unreasonable. There
was evidence that Cabrera-Ruiz guided numerous aliens through dangerous
terrain and brush over a two-day period, with some reporting insufficient food
and water and threats of physical violence from Cabrera-Ruiz; that upon
reaching a rendezvous point, some 18 aliens were instructed to get into a single
pickup truck, with some in the cab, some lying in the truck bed, and two having
to ride in the truck’s toolbox; that the driver left the road at high speed to avoid
being stopped for a traffic violation; that an accident ensued, killing two of the
aliens and causing injuries, some severe, to others; and that Cabrera-Ruiz fled
without assisting any of those in the truck. These facts support the district
court’s analysis under the § 3553(a) factors.
      Cabrera-Ruiz contends that the court failed sufficiently to account for his
lack of criminal history and improperly held him responsible for the actions of
the driver, over whom he had no control. Nevertheless, we cannot say that the
district court unreasonably concluded that Cabrera-Ruiz bore substantial
responsibility given his conduct and role, nor did the court unreasonably
conclude that the guidelines range did not sufficiently account for the various
instances of reckless endangerment over the course of the two-day journey, the
two deaths, and the numerous injuries. We find no abuse of discretion in the
court’s determination that a sentence of 108 months, which is 11 months above
the top of the guidelines range, was necessary to satisfy the goals of § 3553(a).
      AFFIRMED.




                                         2